77345: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16711: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77345


Short Caption:THOMAS (MARLO) VS. STATE (DEATH PENALTY-PC)Court:Supreme Court


Related Case(s):31019, 40248, 46509, 65916


Lower Court Case(s):Clark Co. - Eighth Judicial District - C136862Classification:Criminal Appeal - Death Penalty - Post-Conviction


Disqualifications:CherryCase Status:Rehearing Denied


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/28/2021 at 2:30 PMOral Argument Location:Las Vegas


Submission Date:06/29/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantMarlo ThomasJoanne L. Diamond
							(Former)
						
							(Federal Public Defender/Las Vegas)
						Jose A. German
							(Former)
						
							(Federal Public Defender/Las Vegas)
						Megan Hopper-Rebegea
							(Federal Public Defender/Las Vegas)
						Jocelyn S. Murphy
							(Federal Public Defender/Las Vegas)
						Emma L. Smith
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/29/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/07/2018Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/07/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)18-903268




11/07/2018OtherJustice Michael A. Cherry disqualified from participation in this matter. Disqualification Reason: Parties. (SC)


11/21/2018Transcript RequestFiled Certificate of No Transcript Request. (SC)18-905266




11/27/2018Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)18-905889




03/07/2019MotionFiled Appellant's Request for Extension of Time Within Which to File Appellant's Opening Brief (First Request). (SC)19-10343




03/15/2019Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  June 5, 2019.  (SC)19-11700




06/03/2019MotionFiled Appellant's Request for Extension of Time Within Which to File Appellant's Opening Brief (Second Request). (SC)19-24001




06/14/2019MotionFiled Appellant's Motion to Permit Appellant to File Brief Exceeding 37,000 Words. (SC)19-25907




06/14/2019BriefFiled Appellant's Opening Brief. (SC)19-25909




06/14/2019AppendixFiled Appellant's Appendix Vol. 1. (SC)19-25917




06/14/2019AppendixFiled Appellant's Appendix Vol. 2. (SC)19-25918




06/14/2019AppendixFiled Appellant's Appendix Vol. 3. (SC)19-25921




06/14/2019AppendixFiled Appellant's Appendix Vol. 4. (SC)19-26069




06/14/2019AppendixFiled Appellant's Appendix Vol. 5. (SC)19-25923




06/14/2019AppendixFiled Appellant's Appendix Vol. 6. (SC)19-25925




06/14/2019AppendixFiled Appellant's Appendix Vol. 7. (SC)19-25927




06/14/2019AppendixFiled Appellant's Appendix Vol. 8. (SC)19-25928




06/14/2019AppendixFiled Appellant's Appendix Vol. 9. (SC)19-25929




06/14/2019AppendixFiled Appellant's Appendix Vol. 10. (SC)19-25930




06/14/2019AppendixFiled Appellant's Appendix Vol. 11. (SC)19-25931




06/14/2019AppendixFiled Appellant's Appendix Vol. 12. (SC)19-25932




06/14/2019AppendixFiled Appellant's Appendix Vol. 13. (SC)19-25933




06/14/2019AppendixFiled Appellant's Appendix Vol. 14. (SC)19-25935




06/14/2019AppendixFiled Appellant's Appendix Vol. 15. (SC)19-25936




06/14/2019AppendixFiled Appellant's Appendix Vol. 16. (SC)19-25938




06/14/2019AppendixFiled Appellant's Appendix Vol. 17. (SC)19-25940




06/14/2019AppendixFiled Appellant's Appendix Vol. 18. (SC)19-25941




06/14/2019AppendixFiled Appellant's Appendix Vol. 19. (SC)19-25942




06/14/2019AppendixFiled Appellant's Appendix Vol. 20. (SC)19-25944




06/14/2019AppendixFiled Appellant's Appendix Vol. 21. (SC)19-25945




06/14/2019AppendixFiled Appellant's Appendix Vol. 22. (SC)19-25946




06/14/2019AppendixFiled Appellant's Appendix Vol. 23. (SC)19-25947




06/14/2019AppendixFiled Appellant's Appendix Vol. 24. (SC)19-25948




06/14/2019AppendixFiled  Appellant's Appendix Vol. 25. (SC)19-25949




06/14/2019AppendixFiled Appellant's Appendix Vol. 26. (SC)19-25950




06/14/2019AppendixFiled Appellant's Appendix Vol. 27. (SC)19-25951




06/14/2019AppendixFiled Appellant's Appendix Vol. 28. (SC)19-25952




06/14/2019AppendixFiled Appellant's Appendix Vol. 29. (SC)19-25953




06/14/2019AppendixFiled Appellant's Appendix Vol. 30. (SC)19-25954




06/14/2019AppendixFiled Appellant's Appendix Vol. 31. (SC)19-25956




06/14/2019AppendixFiled Appellant's Appendix Vol. 32. (SC)19-25957




06/14/2019AppendixFiled Appellant's Appendix Vol. 33. (SC)19-25958




06/14/2019AppendixFiled Appellant's Appendix Vol. 34. (SC)19-25959




06/14/2019AppendixFiled Appellant's Appendix Vol. 35. (SC)19-25960




06/24/2019Order/ProceduralFiled Order Granting Motions.  Appellant's motion requesting a second extension of time to file the opening brief is granted.  Appellant's motion for leave to file an opening brief in excess of the type-volume limitation is granted.  The opening brief and appendix were filed on June 14, 2019.  Respondent shall have 30 days from the date of this order to file the answering brief.  (SC)19-27040




07/24/2019MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)19-31216




08/07/2019Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: September 23, 2019. (SC).19-33168




09/23/2019BriefFiled Respondent's Answering Brief. (SC)19-39449




10/23/2019MotionFiled Appellant's Request for Extension of Time Within Which to File Reply Brief (First Request). (SC)19-43883




11/07/2019Order/ProceduralFiled Order Granting Motion.  Appellant shall have until December 23, 2019, to file and serve the reply brief.  (SC)19-45764




12/19/2019BriefFiled Appellant's Reply Brief. (SC)19-51357




12/19/2019Case Status UpdateBriefing Completed. (SC)


07/09/2020Notice/IncomingFiled Appellant's Notice of Supplemental Authority. (SC).20-25359




07/23/2020Notice/IncomingFiled Appellant's Notice of Supplemental Authority. (SC)20-26971




05/20/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on June 28, 2021, at 2:30 p.m. in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)21-14592




06/14/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-16984




06/29/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 77345. (SC)


05/26/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court En Banc. Author: Herndon, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 37. En Banc. (SC).22-16711




05/26/2022Notice/IncomingFiled Appellant's Notice of Appearance for Megan Hopper-Rebegea; Jocelyn Murphy and Emma Smith. (SC)22-16826




06/13/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)22-18719




06/13/2022Filing FeeRehearing Filing fee waived. Criminal. (SC)


07/01/2022Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent's Answer due:  14 days.  (SC)22-20833




07/14/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answer to the petition for rehearing due: July 29, 2022. (SC)22-22200




07/18/2022Notice/IncomingFiled Respondent's Notice of Appearance for John Afshar. (SC)22-22496




07/18/2022Post-Judgment PetitionFiled Respondent's Answer to Petition for Rehearing. (SC)22-22498




08/04/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)22-24397





Combined Case View